October20, 1987




Honorable Barry L. Macha            Opinion No. JH-811
Criminal District Attorney
Wichita County Courthouse           Re: Authority of a general
Wichita Falls, Texas   76301        law city to enact ordi-
                                    nances   affecting   city-
                                    owned property outside the
                                    city's corporate    limits
                                    and extraterritorial juris-
                                    diction

Dear Mr. Macha:

     You inform us that a general     law city located    in
Wichita County, Texas, owns certain real property which is
located outside the corporate limits of the municipality.
The property is not adjacent to or contiguous with either
the corporate limits of the city or the area comprising
its extraterritorial   jurisdiction.   The city wishes    to
protect the property by enforcing    city ordinances   which
prohibit  trespassing,   littering, vandalism,    and dis-
charging weapons.   The city wishes to protect itself from
civil liability by enforcing safety ordinances.      It also
hopes to bring the property into compliance    with regula-
tions of the Texas Department of Health and the Texas
Department of Water Resources.

     The situation has prompted the following questions:

          1. If a general law city owns real
       property which is noncontiguous     with and
       located outside of the corporate limits and
       extraterritorial jurisdiction  of the city,
       can that city govern such property    through
       the enforcement of city ordinances?

          2. If so, what court has proper    juris-
       diction over proceedings resulting from the
       violation of such ordinances?

          3. [I]f the      city cannot govern   such
       property through    its ordinance power, can




                          n. 3841
Honorable Barry L. Macha - Page 2     (m-811)




       the city protect  its property  in a manner
       consistent with that of a private landowner?

     It is axiomatic that all powers' granted to a city may
be exercised only within the corporate limits of the city
unless expressly extended by statute to apply outside the
corporate limits.    Citv of West Lake Hills v. Westwood
Leaal Defense Fund 598 S.W.2d 681, 686 (Tex. Civ. App. -
Waco 1980, no writ); Citv of Sweetwater      V.   amne  , 259
S.W. 191 (Tex. Civ. App. - Fort Worth   1923, writ dism'd).
Thus, municipal   ordinances  are held to have no extra-
territorial  effect    unless   specifically    provided   by
statute. u,     She     V. Citv of D 11      172 S.W. 1137,
1138 (Tex. Civ. Ap;: - Dallas 1915:, t&d        212 S.W. 633
(Tex. Comm'n App. 1919, holding approved).

     Sections 51.001, 51~.012, and 51.032 of the recently
enacted Local Government     Code   (effective September     1,
1987), Acts 1987, 70th Leg., ch. 149, 51, at 1511-1513,
grant the governing   bodies of general     law municipalities
authority to enact ordinances, not inconsistent with state
law, that are necessary to carry out powers granted by law
to the municipalities       and to     properly   govern    the
municipality.   None of these provisions        confer extra-
territorial   ordinance-making    authority   on general    law
municipalities.    Comvare    Local    Gov't Code      5542.001
(purpose of designating    extraterritorial jurisdiction     is
to promote and protect general health, safety, and welfare
of persons residing in and adjacent to municipalities):
42.021 (extent of extraterritorial     jurisdiction limited).
The statutes from which the enumerated Local Government
Code provisions   are derived also did not grant extra-
territorial effect to city ordinances.      &S V.T.C.S. arts.
962, 968, 1011, 1145 (repealed by Acts 1987, 70th Leg.,
ch. 149, 549, at 2543-44). Sections 51.015 and 51.018 of
the Local Government Code authorize "Type A" general law
cities1 to hold, purchase,      lease, or convey property
located in or outside the city. Section 51.034 authorizes




      1. A "Type A" general law municipality is one which
has either (a) incorporated under subchapter  A of chapter
6 of the Local Government  Code, (b) converted to a "Type
A" general law city under subchapter   B of chapter  6, or
(c) operated under chapters l-10 of title 28 of the civil
statutes immediately preceding September 1, 1967, and has
not changed its "Type A" status. Local Gov't Code 35.001.




                          p. 3842
Honorable Barry L. Macha - Page 3   (m-811)




"Type B" general law cities2 to hold and dispose of real
property located within their municipal boundaries.    "Type
C*@ general  law   municipalities3   may, depending     upon
population, possess the same authority to acquire and
convey real property as "Type A" or "Type B" general law
cities. Local Gov't Code 051.051(a), (b).      None of these
provisions empowers a general law city to protect property
outside its corporate   limits or extraterritorial    juris-
diction by the enforcement    of its own ordinances.     cf.
Local Gov't Code      5543.023(g),  43.024(d),    43.025(c),
43.028(e) (inhabitants of territory annexed by a munici-
pality are bound by ordinances      of the municipality).
Accordingly,  your first question     is answered    in the
negative.    This answer dispenses with the         need to
consider your second question.

     Your final question is whether a general law city may
protect its property in a manner consistent with that of
a private  landowner.   The general   rule regarding   the
authority of a municipal corporation to protect property
under its control was stated in Adderlev v. Florida, 385
U.S. 39, 47 (1966):

          The State, no less than a private owner
       of  property,  has power to preserve   the
       property under its control for the use to
       which it is lawfully dedicated.

s   al   n 'tv of Athens v. Bromall. 252 N.E.Zd   298 (Oh.
A;;. lE9, ; 10 McQuillin, The Law &f Municival    Corvora-
tions 528.23a (3rd ed. 1981). You do not indicate the use
for which the property owned by the city is dedicated.  We



      2. A "Type B" general law municipality is one which
has not changed    its "Type B" status and has either
incorporated under chapter 7 of the Local Government Code
or operated  under chapter  11 of title 28 of the civil
statutes immediately preceding  September 1, 1987.  Local
Gov't Code 55.002.

      3. A "Type C" general law municipality is one which
has not changed  its "Type C" status and has either     (a)
incorporated under subchapter A of chapter 8 of the Local
Government Code, (b) converted to "Type C" status under
subchapter B of chapter 8, or (c) operated under chapter
12 of title 28 of the civil statutes immediately preceding
September 1, 1987. Local Gov't Code 55.003.




                         p. 3843
Honorable Barry L. Macha - Page 4 (JM-811)




have been informed, however, that the city intends to
develop the property for use as a public park. A munici-
pality may acquire and improve land located outside    its
boundaries but within the county in which the city is
situated to be used for public parks. Local Gov't Code
5331.001(a), (b) (11, (Cl-   Parks acquired pursuant    to
chapter 331 of the Local Government   Code are "under the
control and management   of the municipality    or county
acquiring the park." Id. 5331.005(a).   Furthermore, parks
acquired and maintained pursuant to chapter  331 "shall be
open for the use of the public under rules prescribed by
the governing body of the park." Id. 0331.007.      Accor-
dingly, although a city may not enforce  its ordinances on
the property in question, it may manage and control    the
land it intends to develop as a public park and prescribe
rules regulating the use of the park by the public.

                       SUMMARY

            A general law city may not enforce city
       ordinances   on land it owns outside       the
       corporate limits or extraterritorial    juris-
       diction of the city. A municipality,        no
       less than a private owner of property,     may
       protect   and preserve property    under   its
       control for the use to which it is lawfully
       dedicated.    A park acquired pursuant      to
       chapter 331 of the Local Government Code is
       under the management    and control of the
       municipality   acquiring the park.       Local
       Gov't Code 5331.005(a).   The sovernino   bodv
       of the park may prescribe ruies regulating
       its use by the public.. Local Gov't Code
       5331.007.




                                  JIM     MATTOX
                                  Attorney General of Texas

MARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Rick Gilpin
Assistant Attorney General

                        p. 3ai4